Citation Nr: 1527316	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-34 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a rating in excess of 60 percent for chronic bronchitis with chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1954 to September 1956.

This matter comes before the Board of Veterans' Appeals  (BVA or Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veteran's Law Judge (AVLJ).  A copy of the transcipt is of record.

The Board previously remanded this issue for further development in August 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board must once again remand this claim for a rating in excess of 60 percent for chronic bronchitis with COPD.  The record as it stands is inadequate for the purpose of rendering a fully informed decision on the Veteran's claim. Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Pursuant to the Board's August 2014, the Veteran's medical records from April 2013 to July 2014 were obtained and he was afforded another VA examination in March 2015.  The March 2015 VA examiner indicated that the Veteran did not require outpatient oxygen therapy for his respiratory condition.  Contrarily, in a June 2015 post-remand brief submitted on behalf of the Veteran, his representative stated that the March 2015 VA examination did not consider the Veteran's reports that he had pain in his chest and back requiring outpatient oxygen.  A review of the medical records obtained from April 2013 to July 2014 do not show that the Veteran had received outpatient oxygen therapy.  

Under Diagnostic Code 6600, a 100 percent rating is assigned for FEV-1 less than 40 percent of predicted value; or FEV-1/FVC less than 40 percent; or DLCO (SB) less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption; or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization); or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600 (2014).  Since the Veteran has indicated that he receives outpatient oxygen therapy and the most current medical treatment records are not of record, these must be obtained before a decision is made.  In addition, further medical comment is necessary to resolve the issue whether the Veteran needs outpatient oxygen therapy for his service-connected disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify any and all outstanding private treatment records related to his chronic bronchitis with COPD.  Request that he provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records since July 2014 and associate these records with the claims file.

2. After these treatment records have been obtained, please return the claims folder to the March 2015 VA examiner.  If this examiner is no longer available, then another examiner should be asked to review the claims folder and provide the requested opinion. 

The examiner is asked to comment on whether the Veteran's service-connected chronic bronchitis with COPD necessitates outpatient oxygen therapy, and, if so, the date when such therapy began.

The examiner must provide a comprehensive report of her findings, including complete rationales for all opinions expressed and conclusions reached, preferably citing the objective medical findings leading to the conclusions.

3. Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




